Name: Council Decision 2006/484/CFSP of 11 July 2006 implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: social affairs;  criminal law;  international affairs;  United Nations;  civil law
 Date Published: 2007-03-16; 2006-07-12

 12.7.2006 EN Official Journal of the European Union L 189/25 COUNCIL DECISION 2006/484/CFSP of 11 July 2006 implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Common Position 2004/694/CFSP of 11 October 2004 on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 2 thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) Under the terms of Common Position 2004/694/CFSP, the Council adopted measures in order to freeze all funds and economic resources belonging to natural persons indicted by the ICTY. (2) On 10 March 2006 the Council adopted Decision 2006/205/CFSP replacing the list of persons set out in the Annex to Common Position 2004/694/CFSP. (3) Following the transfer of Mr Dragan ZELENOVIC to the custody of the ICTY on 10 June 2006, his name should be removed from the list. (4) It is necessary to adapt the list contained in the Annex to Common Position 2004/694/CFSP accordingly, HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to Common Position 2004/694/CFSP shall be replaced by the list in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 11 July 2006. For the Council The President E. HEINÃ LUOMA (1) OJ L 315, 14.10.2004, p. 52. Common Position as last extended by Common Position 2005/689/CFSP (OJ L 261, 7.10.2005, p. 29) and amended by Decision 2006/205/CFSP (OJ L 72, 11.3.2006, p. 16). ANNEX List of persons referred to in Article 1 1. Name: DJORDJEVIC Vlastimir Date of birth: 1948 Place of birth: Vladicin Han, Serbia Nationality: Serbian 2. Name: HADZIC Goran Date of birth: 7.9.1958 Place of birth: Vinkovci, Republic of Croatia Nationality: Serbian 3. Name: KARADZIC Radovan Date of birth: 19.6.1945 Place of birth: Petnjica, Savnik, Montenegro Nationality: Bosnia and Herzegovina 4. Name: MLADIC Ratko Date of birth: 12.3.1942 Place of birth: Bozanovici, Municipality of Kalinovik, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina 5. Name: TOLIMIR Zdravko Date of birth: 27.11.1948 Place of birth: Nationality: Bosnia and Herzegovina 6. Name: ZUPLJANIN Stojan Date of birth: 22.9.1951 Place of birth: Kotor Varos, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina